Citation Nr: 1711922	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  15-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic headache disability.

2.  Entitlement to service connection for a chronic headache disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

By way of brief procedural history, a July 1990 rating decision initially denied service connection for a chronic headache disability.  The Veteran did not file a notice of disagreement and that decision became file.  The Veteran filed a request for reconsideration in February 1992; however, the Veteran did not provide additional information as requested in the March 1992 notification letter.  Then, in May 2005, the Veteran filed another service connection claim for a headache disability.  In a May 2007 rating decision, the RO denied the claim on the basis that new and material evidence had not been submitted.  This decision also became final as the Veteran did not file a notice of disagreement.

In October 2014, the Veteran filed a fully-developed claim to reopen his claim for service connection for a chronic headache disability.  At the same time, the Veteran also submitted a statement in which he requested that his claim for a headache disability be reopened because clear and unmistakable error was made on the original denial of his claim.  See the October 2014 Veteran statement in support of claim.  The RO developed and adjudicated the claim as a claim for entitlement to service connection for a chronic headache disability, on the basis of clear and unmistakable error (CUE) in a July 1990 rating decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of the hearing is associated with the record. 

The Board has broadened the issues on appeal, as now listed on the title page of this decision.  This recharacterization of the issues is needed to best reflect the broader scope of those issues intended by the Veteran, as shown by his Board hearing testimony and the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On the October 2014 fully-developed claim form, the Veteran indicted a claim for service connection for a chronic headache disability and in his October 2014 statement, he explicitly requested that his claim for service connection for a chronic headache disability be reopened.  Although the Veteran mentioned CUE in his statement, the Veteran's hearing testimony and the evidence of record indicate the Veteran's intent to pursue a claim to reopen the claim for entitlement to service connection for a chronic headache disability.  The Veteran defined the issues on appeal in his September 2015 hearing testimony, with a representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in May 2007, the RO determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a chronic headache disability had not been received.

2.  Evidence received since the May 2007 rating decision is new and material as the evidence relates to unestablished facts necessary to substantiate the Veteran's chronic headache disability claim.

3.  Resolving all doubt in the Veteran's favor, a chronic headache disability is etiologically related to his period of active service.

CONCLUSIONS OF LAW

1.  The May 2017 rating decision that denied service connection for a chronic headache disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103  (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a chronic headache disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for a chronic headache disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014);	  38 C.F.R. §§ 3.159, 3.326(a) (2016).

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes assisting the claimant in obtaining relevant federal and non-federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim and certain criteria are satisfied.  See id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).  

The duty to assist also includes assisting the Veteran with the characterization of issues on appeal.  The Board has recharacterized the issues on appeal and it is taking jurisdiction over the issues as stated on the title page because if the Board did not take jurisdiction, it would be a disservice to the Veteran in the proper adjudication of the issues that he intended for appeal.  Accordingly, the Board has properly taken jurisdiction of the claims, and the issues on appeal have been characterized as such on the title page.

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a chronic headache disability is completely favorable,  no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue. 

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.  All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A May 2007 rating decision denied service connection for a chronic headache disability.  The evidence of record at the time of May 2007 rating decision included service treatment records, post-service treatment records, VA examinations and the Veteran's statements.  The RO found that the evidence did not show evidence of a nexus between the Veteran's in-service head injury and his current disability as there was no continuity of symptomatology.  The Veteran did not file a timely notice of disagreement.

A claim to reopen service connection for a chronic headache disability was received in October 2014.  The evidence received since the previously denied claim includes a February 2015 VA examination, updated VA treatment records and statements from the Veteran, including his testimony at the September 2015 videoconference hearing.  At the hearing, the Veteran recalled the details of his in-service fall and discussed the head injury that resulted in a concussion and a hospital stay of approximately one week.  He testified that since his discharge from service in 1964, he has experienced headaches and sought periodic treatment.  See the September 2015 hearing transcript.  He reported that he consistently gets headaches "all the time" which he continues to treat with medication.  Id.  

The Board finds that the evidence received since the May 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

For the purposes of reopening claims, the credibility of the evidence is presumed. See Justus, supra.  The newly received evidence suggests chronicity of symptomatology.  On these bases, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a chronic headache disability.

Merits of the Service Connection Claim

As indicated above, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has a current diagnosis of severe headaches therefore, the first element of service connection is satisfied.  A review of his STRs shows that the Veteran fell in March 1961 which resulted in a head injury and headaches; therefore, the second element is also satisfied.

The question remains whether there is a nexus, or link, between the current shown headaches and the Veteran's military service.  The Veteran's STRs show that the Veteran had complaints of headaches after his fall.  See the STRs dated March 1961.  The Board notes that although clinical evaluation of his head upon separation was normal in August 1964, the Veteran noted his post-accident headaches on a June 1962 report of medical history. 

The Veteran was afforded a VA examination in February 2015 to determine the etiology of his headache disability.  The Veteran was not present for the examination; the examiner only reviewed the Veteran's record.  Upon review of the record, the examiner determined that the Veteran's headache disability was not related to service.  The rationale provided for this opinion was that the "in service episodes of headache were brief and self-limited by evidence silence of medical records regarding the presence of any pathological headache condition."  The examiner supported her opinion by noting that the Veteran's in-service injury resulted in a concussion and severe headaches that gradually disappeared after 6 days in the hospital.  She further noted that the Veteran's VA treatment records document complaints and treatment for headaches beginning in May 2014.  Finding that the 2014 reports of headaches represented a new and separate condition to the in-service headaches, the examiner found that that the current headaches described as "behind the left eye", "acute" and "migranious" were most likely due to the result of the Veteran's combined effect of his multiple comorbidities in combination with some of his current medications.

The Veteran previously underwent a VA examination in June 1990; however, the examiner did not provide an opinion regarding the etiology of the Veteran's headaches.  The Veteran described headaches that radiated behind his left eye and varied in intensity and duration.

A review of the VA treatment records VA medical records show complaints and treatment of headaches as early as 2000.  In this regard, a June 2000 VA treatment record shows that the Veteran complained of a slight headache during a visit to check his blood pressure.  VA treatment records show the presence of multiple possible contributing etiologies to the Veteran's current headaches, to include a history of alcohol abuse, hypertension, hyperlipidemia (with bilateral carotid narrowing) and neck pain (cervical muscular pain). 

During the hearing, the Veteran testified that he experienced headaches since his in-service head injury in 1961.  He reported that the headaches are "off and on" and usually start behind his left eye.  The Veteran is competent to report both the onset and continuation of his headache symptoms.

The Board finds that there is an approximate balance of positive and negative evidence; the evidence is in relative equipoise.  The Veteran testified that he has experienced headaches since his in-service head injury in 1961.  Although, the post-service VA treatment records first show complaints of headaches in 2000, it is clear that the Veteran had complaints of headaches prior to that year because he filed his initial claim in 1990.  As evidenced in the June 1990 VA examination, the Veteran has consistently reported that since 1961, he has experienced headaches that start behind his left eye.  The Board acknowledges that the medical evidence notes various possible causes of the Veteran's headaches; however, the evidence also shows chronicity of symptoms for headaches as the Veteran's has consistently contended that he experienced headaches since his 1961 injury.  As such, the evidence is in equipoise.

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204  (1994).

Resolving any doubt in the Veteran's favor, service connection for the Veteran's chronic headache disability is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds this grants the issue as clarified and characterized at the hearing.  The downstream elements of the effective date and the rating are to be assigned by the RO.



ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a chronic headache disability is granted.

Service connection for a chronic headache disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


